Citation Nr: 0720456	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a non-
displaced fracture of the right zygomatic arch.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to November 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

In a statement dated July 2005, the veteran appears to have 
claimed service connection for disabilities of the feet, 
back, and eyes; migraines; ulcers; and chronic depression.  
As these claims have not been developed for appellate review, 
the Board refers them to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
show in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed. 38 C.F.R. § 3.159(c) (4).

The veteran alleges that his jaw was fractured in service in 
April 1980 after being punched in the face.  Service medical 
records show that the veteran was hit by a fist on the right 
side of his face.  There was pain and swelling; he was tender 
and swollen over the right zygomatic arch.  An x-ray 
examination showed a fracture of the zygomatic arch.  The 
assessment was non-displaced fracture of the right zygomatic 
arch.  While the veteran elected to forego a separation 
examination, a June 1983 retention examination report shows a 
"normal" mouth and is negative for findings, symptoms, 
complaints, or diagnoses attributed to a fractured right jaw.

In May 2003, the veteran presented for a VA dental and oral 
examination.  The examiner noted that the veteran had an 
abscess tooth which needed to be treated before the 
examination could be concluded.  The examiner diagnosed a 
well healed ZMC fracture by history, an abscessed tooth, and 
periodontal disease.  In June 2006, the veteran was re-
examined by this doctor, who diagnosed well-healed right 
zygoma/arch fractures and numbness of the face, unsupported 
by sharp, dull analyses.  However, the examiner did not 
provide an opinion or rationale in support of the diagnoses 
provided with respect to the veteran's claim for service 
connection for residuals of a non-displaced fracture of the 
right zygomatic arch.  Accordingly, a remand for an 
etiological opinion and rationale, and to the extent 
necessary, an additional examination addressing whether the 
veteran's current disability was incurred in or aggravated by 
service, is necessary.

In addition, the Board notes that there may be medical 
records relevant to the claim for service connection for 
residuals of a non-displaced fracture of the right zygomatic 
arch which have not been obtained.  A review of the claims 
file shows one treatment record from a Dr. Bailey dated April 
1999, which states that the veteran presented for a follow-up 
appointment.  However, there is no record of prior treatment.  
The veteran submitted a payment ledger dated December 2004 
from a Dr. Dennis which shows payments received and treatment 
provided from November 2002 to November 2004.  However, the 
ledger is not associated with any treatment records.  
Finally, there is a progress note from a Dr. Mitchell dated 
March 2006 which suggests that the veteran had returned for a 
follow-up visit.  However, there is no record of prior 
treatment.  Therefore, the veteran's complete medical records 
from Doctors Bailey, Dennis, and Mitchell should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all of the veteran's 
medical records from Doctors Dennis, 
Bailey, and Mitchell, which have not been 
previously secured.

2.  Arrange for the VA examiner, who saw 
the veteran in May 2003 and June 2006, to 
review the veteran's claims folder and a 
copy of this remand.  This review should 
be indicated in the examination report.  
To the extent possible, the examiner 
should provide an opinion as to whether it 
as likely as not (50 percent or more 
probability) that the veteran's non-
displaced fracture of the right zygomatic 
arch with residuals was incurred in or 
aggravated by service.  If this examiner 
is not available, please forward this 
request to another examiner.  No further 
examination of the veteran is necessary 
unless the examiner determines otherwise.  
If the opinion cannot be rendered without 
resort to speculation, the examiner should 
so state. 

3.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

